TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00029-CR



                             Robert Wayland Hernlund, Appellant

                                                  v.

                                   The State of Texas, Appellee




          FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
           NO. 05-0773-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Robert Wayland Hernlund perfected this appeal from a conviction for possession of

marihuana. The reporter’s record has not been requested. Appellant was represented by retained

counsel at trial.1 This attorney, Mr. Adam Reposa, filed a motion to withdraw in the trial court that

was not acted upon and has informed the Clerk that he does not represent appellant on appeal.

               The appeal is abated. The district court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and whether he is indigent. Tex. R. App. P. 37.3(a)(2),

38.8(b)(2). If appellant desires to prosecute this appeal but is indigent, the court shall order the

preparation of the reporter’s record at no cost to appellant and appoint substitute counsel who will

effectively represent appellant on appeal. If appellant is not indigent, he will have fifteen days from


     1
       The trial court clerk informed the Court that counsel was appointed, but no order of
appointment appears in the record and counsel’s motion to withdraw states that he was retained.
the date of the hearing to request and pay for the reporter’s record. A record from this hearing,

including copies of all findings and orders and a transcription of the court reporter’s notes, shall be

forwarded to the Clerk of this Court for filing no later than August 31, 2006.




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: July 25, 2006

Do Not Publish




                                                  2